Citation Nr: 1104995	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  02-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION


The Veteran served on active duty from January 1989 to July 1989 
and from December 1990 to June 1991.  He died in September 2001.  
The appellant is the Veteran's father.

Initially, this matter came before the Board of Veterans Appeals 
(Board) appeal from a March 2002 rating decision, in which the RO 
denied entitlement to service connection for the cause of the 
Veteran's death.

The appellant and his spouse testified at travel Board hearing in 
January 2003.

In September 2003, the claim was remanded by the Board for 
further notice and development.

In a February 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  This decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In a June 2007 Order, the Court granted a joint motion for an 
order vacating the Board decision and incorporating the terms of 
the joint motion (filed by representatives for both parties), and 
returned the matter to the Board for compliance with the 
instruction.  

In November 2007, the Board remanded the issue on appeal for 
further development.   

This case has engendered a considerable amount of confusion about 
claimant status.  In correspondence received from the appellant's 
daughter in January 2011, the Board was notified that the 
appellant had died in November 2003 and that the appellant's 
spouse, who continued to handle all inquiries concerning his 
appeal, died in June 2010.  

A review of the claims file indicates that the spouse's name was 
listed in the June 2007 Court order.  However, there is no 
paperwork in the claims file indicating any sort of formal 
substitution action, and the Court order and preceding joint 
motion do not otherwise indicate that it was known at that time 
that the appellant had died.  Moreover, a September 2007 Informal 
Hearing Presentation from the appellant's representative lists 
him as the appellant.  Although the claims file contains a June 
2007 Social Security death index search results confirmation of 
death (it is not entirely clear when this was received by VA and 
associated with the claims file, as it is not date-stamped), 
certain correspondences following a November 2007 Board remand 
were erroneously mailed to both the appellant and the Veteran 
despite the fact that both are deceased.  However, the March 2010 
Supplemental Statement of the Case was sent to the appellant, 
suggesting that the RO still considered him to be the claimant.  
He was also listed as the appellant in an April 2010 VA Form 646.  
Copies of the appellant's death certificate and the appellant's 
spouse's death certificate were submitted along with the January 
2011 correspondence.    

The appellant's daughter submitted a request for substitution, 
which was received by the Board in January 2011.  However, as 
indicated above, the claims file contains no formal corroboration 
that the appellant's spouse ever formally substituted for the 
appellant in this case.  As such, she cannot be considered the 
appellant for purposes of the claim.  In turn, as the evidence 
shows that the appellant died prior to October 10, 2008, the 
claim for substitution otherwise is not valid, and no further 
action is necessary.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(amending the law to allow substitution in cases involving 
claimants who die on or after October 10, 2008) (codified at 38 
U.S.C.A. § 5121A (West Supp. 2010)).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 
1989 to July 1989 and from December 1990 to June 1991.  The 
appellant was the Veteran's father. 

2.  On January 11, 2011 the Board received confirmation, in the 
form of a death certificate, from the appellant's daughter that 
he died in November 2003.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


